ADVISORONE FUNDS OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response 9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-8037 ADVISORONE FUNDS (Exact name of registrant as specified in charter) 4020 South 147 th Street, Omaha, NE 68137 (Address of principal executive offices) (Zip code) ADVISORONE FUNDS 4020 South 147 th Street Omaha, NE 68137 (402) 493-3313 Brian Nielsen, Secretary (Name and address of agent for service) Registrant's telephone number, including area code: (866) 811-0225 Date of fiscal year end: April 30th Date of reporting period: July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §. 3507. ITEM 1. PROXY VOTING RECORD: (see attached table) Appended hereto as Exhibit A is the following information indicating for each matter relating to a portfolio security owned by the Registrant considered at any shareholder meeting held during the twelve month period ended June 30, 2011 with respect to which the Registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the Registrant cast its vote on the matter; (h) How the Registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the Registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) ADVISORONE FUNDS By (Signature and Title)* /s/ Brian Nielsen Brian Nielsen, Secretary Date: August 22, 2011 * Print the name and title of each signing officer under his or her signature. Registrant: AdvisorOne Funds Item 1, Exhibit A Investment Company Act file number: Reporting Period: July 1, 2010 - June 30, 2011 FORM N-PX - PROXY VOTING RECORD REQUIREMENTS Fund Name (a) Issuer's Name (b) Exchange Ticker Symbol (c)"CUSIP" # (d) Shareholder Meeting Date (e) Matter Identification (f) Proposal Type (g) Voted (h) Vote Cast (i) For/Against Management (j) Fund Name Amerigo N/A - Amerigo Fund has not voted any proxies for the reporting period ended June 30, 2011. Amerigo Clermont Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 1. To vote for election of nominees to serve as directors. MGMT Y FOR FOR Clermont Clermont Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 2. Non-binding resolution to approve the compensation of the company's named executive officers, as described in the 2011 proxy statement MGMT Y FOR FOR Clermont Clermont Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 3. Non-binding resolution to determine the frequency (whether annual, biennial or triennial) with which shareholders of the company shall be entitled to have an advisory vote on executive compensation MGMT Y 3YR FOR Clermont Clermont Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 4. To approve the shareholder proposal with respect to the establishment of quantitative goals for the reduction of greenhouse gas and other air emissions at Berkshire's energy generating holdings. SHAREHOLD Y AGN FOR Clermont Descartes Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 1. To vote for election of nominees to serve as directors. MGMT Y FOR FOR Descartes Descartes Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 2. Non-binding resolution to approve the compensation of the company's named executive officers, as described in the 2011 proxy statement MGMT Y FOR FOR Descartes Descartes Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 3. Non-binding resolution to determine the frequency (whether annual, biennial or triennial) with which shareholders of the company shall be entitled to have an advisory vote on executive compensation MGMT Y 3YR FOR Descartes Descartes Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 4. To approve the shareholder proposal with respect to the establishment of quantitative goals for the reduction of greenhouse gas and other air emissions at Berkshire's energy generating holdings. SHAREHOLD Y AGAINST FOR Descartes Enhanced Income Xilinx, Inc. XLNX US9839191015 ANNUAL; 08/11/2010 1. To vote for election of nominees to serve as directors. MGMT Y FOR FOR Enhanced Income Enhanced Income Xilinx, Inc. XLNX US9839191015 ANNUAL; 08/11/2010 2. Proposal to approve an amendment to the company's 1990 employee qualified stock purchase plan to increase the number of shares reserved for issuance thereunder by 2,000,000 shares. MGMT Y FOR FOR Enhanced Income Enhanced Income Xilinx, Inc. XLNX US9839191015 ANNUAL; 08/11/2010 3. Proposal to approve an amendment to the company's 2007 equity incentive plan to increase the number of shares reserved for issuance thereunder by 4,500,000 shares. MGMT Y FOR FOR Enhanced Income Enhanced Income Xilinx, Inc. XLNX US9839191015 ANNUAL; 08/11/2010 4. Proposal to ratify the appointment of Ernst & Young LLP as the company's external auditors for fiscal 2011. MGMT Y FOR FOR Enhanced Income Enhanced Income National Semiconductor Corporation NSM ANNUAL; 09/24/2010 1. To vote for election of nominees to serve as directors. MGMT Y FOR FOR Enhanced Income Enhanced Income National Semiconductor Corporation NSM ANNUAL; 09/24/2010 2. Ratification of the appointment of KPMG LLP as independent auditors of the Company. MGMT Y FOR FOR Enhanced Income Flexible Income N/A - Flexible Income Fund has not voted any proxies for the reporting period ended June 30, 2011. Flexible Income Liahona Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 1. To vote for election of nominees to serve as directors. MGMT Y FOR FOR Liahona Liahona Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 2. Non-binding resolution to approve the compensation of the company's named executive officers, as described in the 2011 proxy statement MGMT Y FOR FOR Liahona Liahona Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 3. Non-binding resolution to determine the frequency (whether annual, biennial or triennial) with which shareholders of the company shall be entitled to have an advisory vote on executive compensation MGMT Y 3YR FOR Liahona Liahona Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 4. To approve the shareholder proposal with respect to the establishment of quantitative goals for the reduction of greenhouse gas and other air emissions at Berkshire's energy generating holdings. SHAREHOLD Y AGAINST FOR Liahona Reservoir N/A - Reservoir Fund has not voted any proxies for the reporting period ended June 30, 2011. Reservoir Select Allocation Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 1. To vote for election of nominees to serve as directors. MGMT Y FOR FOR Select Allocation Select Allocation Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 2. Non-binding resolution to approve the compensation of the company's named executive officers, as described in the 2011 proxy statement MGMT Y FOR FOR Select Allocation Select Allocation Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 3. Non-binding resolution to determine the frequency (whether annual, biennial or triennial) with which shareholders of the company shall be entitled to have an advisory vote on executive compensation MGMT Y 3YR FOR Select Allocation Select Allocation Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 4. To approve the shareholder proposal with respect to the establishment of quantitative goals for the reduction of greenhouse gas and other air emissions at Berkshire's energy generating holdings. SHAREHOLD Y AGAINST FOR Select Allocation Select Appreciation Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 1. To vote for election of nominees to serve as directors. MGMT Y FOR FOR Select Appreciation Select Appreciation Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 2. Non-binding resolution to approve the compensation of the company's named executive officers, as described in the 2011 proxy statement MGMT Y FOR FOR Select Appreciation Select Appreciation Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 3. Non-binding resolution to determine the frequency (whether annual, biennial or triennial) with which shareholders of the company shall be entitled to have an advisory vote on executive compensation MGMT Y 3YR FOR Select Appreciation Select Appreciation Berkshire Hathaway Inc BRK/B ANNUAL; 04/30/2011 4. To approve the shareholder proposal with respect to the establishment of quantitative goals for the reduction of greenhouse gas and other air emissions at Berkshire's energy generating holdings. SHAREHOLD Y AGAINST FOR Select Appreciation Shelter N/A - Shelter Fund has not voted any proxies for the reporting period ended June 30, 2011. Shelter
